ORDER
Mateo Morales, a federal inmate, was found with a small amount of marijuana and disciplined by prison officials. Soon thereafter he pleaded guilty to possessing the marijuana, see 18 U.S.C. § 1791(a)(2), and a district court sentenced him to six months’ imprisonment. Morales now appeals, arguing that the prison disciplinary *824process should have barred the subsequent criminal proceeding.
This claim is without merit. We, together with every.other circuit, have held that prison disciplinary proceedings do not implicate double jeopardy concerns. See, e.g., United States v. Simpson, 546 F.3d 394, 397-98 (6th Cir.2008); Fogle v. Pierson, 435 F.3d 1252, 1261-62 (10th Cir.2006); Meeks v. McBride, 81 F.3d 717, 722 (7th Cir.1996); Garrity v. Fiedler, 41 F.3d 1150, 1152-53 (7th Cir.1994). Thus, there is no reason why Morales could not be disciplined by the prison and prosecuted by the government for the very same conduct.
AFFIRMED.